    Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 1 of 12



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO




AURELIO REALIVASQUEZ,

              Plaintiff,

       vs.                                         CIV. NO. 03-0015 MCA/KBM

THE CITY OF ALBUQUERQUE,
a body corporate,
MATTHEW THOMPSON,
in his official and individual capacities,
MICHAEL ARCHIBEQUE,
in his official and individual capacities,
and PATRICK K. APODACA,
in his official and individual capacities,

              Defendants.


                      MEMORANDUM OPINION AND ORDER


       THIS MATTER comes before the Court on the following motions: (1) Defendant’s

Motion in Limine No. 1: Motion to Exclude Evidence of Any Allegations of Prior and

Subsequent Bad Acts and Any Introduction of Evidence from Other Cases or Claims

Brought Against Defendants [Doc. No. 51] filed on February 20, 2004; (2) Defendants’

Motion in Limine No. II: Motion to Exclude Evidence Regarding Alleged Violation of

Police Standard Operating Procedures [Doc. No. 53] filed on February 20, 2004; (3)

Defendants’Motion in Limine No. III: Motion to Exclude Evidence of the Results from
     Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 2 of 12



Plaintiff’s Underlying Criminal Case [Doc. No. 55] filed on February 20, 2004; and (4)

Plaintiff’s Motion in Limine [Doc. No. 57] filed on February 24, 2004. The Court held a

hearing on the above motions on March 8, 2004. Having considered the submissions of the

parties, the relevant law, and otherwise being fully advised in the premises, the Court finds

that the motions are well taken and that the proposed evidence concerning the contents of

certain police internal affairs files, police standard operating procedures, and the results of

Plaintiff’s underlying criminal case and the test of his blood-alcohol content are not

admissible under the Federal Rules of Evidence. The Court’s rulings in this regard are

subject to reconsideration in the event that unforeseen circumstances arise during trial.

I.     BACKGROUND

       Pursuant to the Memorandum Opinion and Order [Doc. No. 47] filed on January 28,

2004, the only claims that remain pending against Defendants in this matter are (1) Plaintiff’s

state-law claim of battery against Defendants Thompson, Archibeque, and Apodaca; (2)

Plaintiff’s state-law claim of negligent supervision against Defendant Apodaca; and (3)

Plaintiff’s claim under 42 U.S.C. § 1983 that Defendants Thompson, Archibeque, and

Apodaca used, or participated in the use of, excessive force in violation of the Fourth

Amendment to the United States Constitution. All of the above claims arise from the events

of December 3, 2000, when Plaintiff’s arm was broken during an altercation with Defendants

Thompson, Archibeque, and Apodaca during a traffic stop.

       In response to Defendants’ motions in limine, and in the parties’ joint exhibit list,

Plaintiff indicates that he intends to offer into evidence the contents of certain internal affairs

                                               -2-
      Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 3 of 12



files of the Albuquerque Police Department, certain standard operating procedures of that

department, and the results of the underlying criminal action in state court that resulted from

his arrest on December 3, 2000. Plaintiff claims that this evidence is relevant under Fed. R.

Evid. 401 and 402, and is admissible to establish motive, intent, state of mind, and absence

of mistake or accident under Fed. R. Evid. 404(b), and/or for impeachment purposes under

Fed. R. Evid. 608.

       In response to Plaintiff’s motion in limine, and in the parties’ joint exhibit list,

Defendants indicate that they intend to offer into evidence the results of a test of Plaintiff’s

blood-alcohol content that was administered in the hospital after Plaintiff’s arrest on

December 3, 2000. Defendants claim that this evidence is relevant and admissible for three

purposes: (1) to attack his credibility and his ability to perceive the events in question; (2)

to show motive or intent under Fed. R. Evid. 404(b); and (3) to rebut any claim for damages

for emotional distress.

II.    ANALYSIS

       The Court’s first inquiry is whether the evidence that is the subject of the parties’

motions in limine is relevant under the legal standard that the Court is required to apply in

excessive-force cases. The standard for determining whether Defendants’use of force in this

case was unreasonable or excessive is defined by the interpretation of the Fourth Amendment

provided by the Supreme Court and the Tenth Circuit. See generally Medina v. Cram, 252

F.3d 1124, 1133 (10th Cir. 2001); Romero v. Bd. of County Comm’rs., 60 F.3d 702, 705

(10th Cir. 1995); Wilson v. Meeks, 52 F.3d 1547, 1554 (10th Cir. 1995), abrogated on other

                                              -3-
    Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 4 of 12



grounds by Saucier v. Katz, 533 U.S. 194 (2001). In particular, Plaintiff’s excessive-force

claim under 42 U.S.C. § 1983 must be analyzed under the Fourth Amendment standard of

“objective reasonableness” as articulated by the Supreme Court in Graham v. Connor, 490

U.S. 386 (1989).

       The subjective intentions or state of mind of the Plaintiff or the individual Defendants

are not relevant to determining whether an officer’s use of force is objectively reasonable

under the Fourth Amendment. See Arkansas v. Sullivan, 532 U.S. 769, 771-72 (2001);

United States v. Sanchez, 89 F.3d 715, 718 (10th Cir. 1996). Rather, “the reasonableness of

an officer’s conduct must be assessed ‘from the perspective of a reasonable officer on the

scene,’recognizing the fact that the officer may be ‘forced to make split-second judgments’

under stressful and dangerous conditions.” Medina, 252 F.3d at 1131 (quoting Graham, 490

U.S. at 396-97). This assessment must be “based upon the information the officers had when

the conduct occurred,” Saucier, 533 U.S. at 207, and is not to be judged “with the 20/20

vision of hindsight,” Graham, 490 U.S. at 396; see Kopf v. Skyrm, 993 F.2d 374, 379 (4th

Cir. 1993) (concluding that so long as “probable cause is present, the actual guilt or

innocence of the arrestee is irrelevant to the amount of force that may be used”).

       A.     Standard Operating Procedures

       It follows that the “objective reasonableness” of Defendants’use of force in this case

is not measured by the standard operating procedures promulgated by the City of

Albuquerque’s Police Department. The fact that an officer did not comply with his or her

employer’s standard operating procedures, or did not use a less intrusive alternative means

                                             -4-
    Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 5 of 12



of detaining or disarming a suspect, does not necessarily mean that the officer’s conduct was

“unreasonable” under the Fourth Amendment. See Medina, 252 F.3d at 1133; Romero, 60

F.3d at 705; Wilson, 52 F.3d at 1554. Accordingly, the Court concludes that the parties may

not use evidence of standard operating procedures in order to supplant the test of objective

reasonableness that has been defined by the Supreme Court and the Tenth Circuit.

       The Court further finds that evidence of standard operating procedures is not

particularly probative in this case, and the minimal probative value of such evidence is

substantially outweighed by the danger of confusing the jury as to the applicable legal

standard for determining the reasonableness of Defendants’conduct. See Fed. R. Evid. 403.

This balancing under Fed. R. Evid. 403 applies to the use of such evidence for impeachment

purposes as well.

       B.     Results of Criminal Prosecution

       The results of the criminal prosecution of Plaintiff that followed his arrest on or about

December 3, 2000, are not relevant or admissible at trial for the following reasons. First, as

noted above, the assessment of whether Defendants’conduct is objectively reasonable is not

to be judged “with the 20/20 vision of hindsight,” Graham, 490 U.S. at 396. Second, it is not

relevant whether Plaintiff was or was not convicted of any particular criminal offense as a

result of the arrest on December 3, 2000, because an arrest only requires “probable cause to

believe ‘an offense’ had been committed.” United States v. Edwards, 242 F.3d 928, 935

(10th Cir. 2001) (quoting United States v. Maher, 919 F.2d 1482, 1485 (10th Cir. 1990)).

The probable-cause standard does “‘not require the same type of specific evidence of each

                                              -5-
    Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 6 of 12



element of the offense as would be needed to support a conviction.’” United States v.

Pollack, 895 F.2d 686, 691 (10th Cir. 1990) (quoting Adams, 407 U.S. at 148-49). So long

as “probable cause is present, the actual guilt or innocence of the arrestee is irrelevant to the

amount of force that may be used.” Kopf, 993 F.2d at 379. In this case, the Court already

has determined that probable cause was present in ruling on Defendants’summary-judgment

motions.

        The Court further finds that evidence of the results of the criminal prosecution is not

particularly probative in this case, and the minimal probative value of such evidence is

substantially outweighed by the danger of confusing the jury as to the applicable legal

standard for determining the reasonableness of Defendants’ conduct and the need to avoid

a mini-trial on collateral issues concerning whether the criminal offenses with which Plaintiff

was charged were supported by probable cause. See Fed. R. Evid. 403. This balancing

under Fed. R. Evid. 403 applies to the use of such evidence for impeachment purposes as

well.

        C.     Test Results of Plaintiff’s Blood-Alcohol Content

        For the following reasons, the results of the test of Plaintiff’s blood-alcohol content

at the hospital where he was taken following his arrest on or about December 3, 2000, are

not relevant or admissible at trial under the current posture of the case. First, these test

results are not admissible for the purpose of showing Plaintiff’s motive or intent because, as

noted above, the subjective intentions or state of mind of the Plaintiff or the individual


                                               -6-
     Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 7 of 12



Defendants are not relevant to determining whether an officer’s use of force is objectively

reasonable under the Fourth Amendment. See Sullivan, 532 U.S. at 771-72; Sanchez, 89

F.3d at 718. Second, the assessment of whether Defendants acted reasonably must be “based

upon the information the officers had when the conduct occurred,” Saucier, 533 U.S. at 207,

and in this case, the Defendants did not have the test results at the time of their allegedly

excessive use of force. Because Defendants did not know of these results at the time they

allegedly used excessive force to arrest and handcuff Plaintiff, they cannot use these results

at trial to justify their action after the fact.1

       On the other hand, to the extent that Defendants were aware that Plaintiff displayed

other symptoms indicating that he was under the influence of alcohol at the time of the

allegedly excessive use of force (such as smelling or alcohol or slurring his speech), they

may so testify because Defendants’observations of Plaintiff’s demeanor during that period

form part of the “totality of the circumstances” under which the reasonableness of their

conduct is to be judged. Further, to the extent that Plaintiff’s testimony concerning his

alcohol consumption prior to the incident in question is inconsistent to a significant degree

with the results of the test of his blood-alcohol content, the Court may reconsider its ruling




       1
          With regard to Defendant’s contention that Plaintiff’s blood-alcohol content is relevant to
determining his damages in the form of mental or emotional distress, the Court notes that
Plaintiff’s requested jury instruction on damages does not assert a claim for mental or emotional
distress. [Doc. No. 65.]

                                                    -7-
    Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 8 of 12



and, depending on the context that arises during trial, allow some questioning as to Plaintiff’s

blood-alcohol content for the limited purpose of impeachment.

       D.     Contents of Internal-Affairs Files

       Evidence concerning the contents of the individual Defendants’internal-affairs files

are not relevant or admissible at trial for the following reasons. The Court has previously

granted summary judgment in Defendants’ favor as to all claims of municipal liability and

all claims of supervisory liability that arose from acts or omissions prior to Defendant

Apodaca’s arrival on the scene. This prior ruling also largely eliminates any need for

evidence concerning standard operating procedures or a supervisory or municipal

Defendant’s knowledge of the contents of a subordinate officer’s internal-affairs file. Events

that transpired before the incident in question are not relevant to the remaining claims against

the individual Defendants. See generally Medina, 252 F.3d at 1133; Romero, 60 F.3d at 705;

Wilson, 52 F.3d at 1554.

       The reasonableness of the individual Defendants’ conduct is to judged from the

information that was before the officers in question at the time of their allegedly excessive

use of force, not from information about other incidents in which these officers may have

been involved. See Graham, 490 U.S. at 396.            Similarly, evidence of the individual

Defendants’other acts is not admissible for the purpose of showing their subjective intent

or motives in the present case because their subjective intent or motives is not a factor under

the “objective reasonableness” test. See Sullivan, 532 U.S. at 771-72; Sanchez, 89 F.3d at


                                              -8-
    Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 9 of 12



718. Any minimal probative value of such evidence is outweighed by the danger of unfair

prejudice, confusion of the jury as to the applicable legal standard, and the need to avoid a

mini-trial on collateral issues. See Fed. R. Evid. 403.

       The pendency of Plaintiff’s battery claim and his negligent supervision claim against

Defendant Apodaca does not change this conclusion because the reasonableness of

Defendants’conduct also is central to these state-law claims. The intentional application of

force to another person does not constitute battery unless it is unlawful, see N.M.Stat. Ann.

§ 30-3-4 (Michie 1978); Caillouette v. Hercules, Inc., 113 N.M. 492, 496-97, 827 P.2d 1306,

1310-11 (Ct. App. 1992), and police officers are not liable for battery if they acted in good

faith and did not use more force than reasonably necessary to preserve the peace or effect an

arrest, see State v. Gonzales, 97 N.M. 607, 610, 642 P.2d 210, 213 (Ct. App. 1982); Mead

v. O’Connor, 66 N.M. 170, 173, 344 P.2d 478, 479-80 (1959). Further, unless the jury first

finds that Defendants Thompson or Archibeque used excessive force or committed a battery,

Defendant Apodaca cannot be held liable for the negligent supervision of Defendants

Thompson or Archibeque because the New Mexico Tort Claims Act does not waive

sovereign immunity for simple negligence of law enforcement officers absent an underlying

enumerated tort or civil-rights violation by a subordinate officer. See Caillouette, 113 N.M.

at 496-97, 827 P.2d at 1310-11; Methola v. County of Eddy, 95 N.M. 329, 333, 622 P.2d

234, 237 (1980); McDermitt v. Corrections Corp. of Am., 112 N.M. 247, 249, 814 P.2d 115,

117 (Ct. App. 1991).


                                             -9-
    Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 10 of 12



       It is true that an officer’s subjective intentions may come into play insofar as the

officer’s good faith is relevant to the battery claim under state law, see Gonzales, 97 N.M.

at 610, 642 P.2d at 213, and insofar as the officer’s bad faith may provide grounds for

awarding punitive damages, see generally Smith v. Wade, 461 U.S. 30 (1983). Given the

fact that the only incidents reported in Defendant Apodaca’s internal-affairs file which have

any relevance to this issue are more than ten years old, however, the Court determines that

their minimal probative value is substantially outweighed by the danger of unfair prejudice

and confusing the jury with a series of “mini-trials” on unrelated incidents that transpired

several years before the incident in question. See Fed. R. Evid. 403.

       As for the incident regarding Defendant Thompson’s alleged failure to turn on his belt

tape, the Court will permit counsel to ask this Defendant whether he turned on his belt tape

and to explain why he did not do so. Applying Fed. R. Evid. 403, however, the Court will

exclude evidence of any disciplinary action relating to this omission that is contained in

Defendant Thompson’s internal-affairs file. Defendant Thompson is not on trial for failing

to turn on his belt tape or destroying any belt-tape recording. The absence of a belt-tape

recording is a collateral issue that only goes to Defendant Thompson’s credibility, and any

disciplinary action resulting from this omission is not probative of whether any of the

Defendants used excessive force, committed a battery, or engaged in negligent supervision

with respect to a battery or an excessive use of force. See Wilson, 52 F.3d at 1557-58.




                                            -10-
    Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 11 of 12



       Additionally, the Court rejects Plaintiff’s contention that the contents of the individual

Defendants’internal-affairs files are somehow relevant and permissible areas of inquiry for

impeachment purposes. The contents of internal-affairs files are not “evidence in the form

of opinion or reputation” under Fed. R. Evid. 608(a), and Fed. R. Evid. 608(b) does not

permit specific instances of conduct to be “proved by extrinsic evidence” unless they are

criminal convictions under Fed. R. Evid. 609. Even criminal convictions generally are not

admissible under Fed. R. Evid. 609 if they are more than ten years old.                 Finally,

impeachment evidence is still governed by the balancing test provided in Fed. R. Evid. 403,

and in this instance, this balancing weighs heavily in favor of excluding evidence concerning

the contents of the individual Defendants’ internal-affairs files.

       As with any pretrial ruling on a motion in limine, the Court reserves the right to

reconsider the issue should unforeseeable circumstances arise during the trial. For example,

should a party seeking to exclude evidence concerning a particular topic by means of a

motion in limine end up volunteering information about that topic during his or her trial

testimony, then the door may be opened to further questioning about that topic by opposing

counsel, particularly if the testimony is inconsistent with a prior statement by the same

witness.




                                              -11-
       Case 1:14-cv-00964-KG-SCY Document 212-1 Filed 02/11/19 Page 12 of 12



III.     CONCLUSION

         For the foregoing reasons and the reasons stated on the record at the hearing on March

8, 2004, the Court concludes that the parties’motions in limine are well taken, subject to the

caveats mentioned above.

         IT IS, THEREFORE, ORDERED that Defendant’s Motion in Limine No. 1:

Motion to Exclude Evidence of Any Allegations of Prior and Subsequent Bad Acts and

Any Introduction of Evidence from Other Cases or Claims Brought Against Defendants

[Doc. No. 51] is GRANTED under the conditions specified herein.

         IT IS FURTHER ORDERED that Defendants’Motion in Limine No. II: Motion

to Exclude Evidence Regarding Alleged Violation of Police Standard Operating

Procedures [Doc. No. 53] is GRANTED under the conditions specified herein.

         IT IS FURTHER ORDERED that Defendants’Motion in Limine No. III: Motion

to Exclude Evidence of the Results from Plaintiff’s Underlying Criminal Case [Doc. No.

55] is GRANTED under the conditions specified herein.

         IT IS FURTHER ORDERED that Plaintiff’s Motion in Limine [Doc. No. 57] is

GRANTED under the conditions specified herein.

         SO ORDERED, this 8th day of March, 2004, in Albuquerque, New Mexico.


                                                                  _______________________
                                                                  M. CHRISTINA ARMIJO
                                                                  United States District Judge


                                              -12-
